Citation Nr: 0014708	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral knee disability.

2.  Basic eligibility to nonservice-connected pension 
benefits.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of injuries of right shoulder, right hip, and both 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from October 29, 1970 to 
November 24, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) that 
denied entitlement to the benefits sought by the veteran as 
noted above.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was 
denied by June 1983 RO rating decision; no timely appeal was 
initiated following notice to the veteran.

2.  Material submitted in support of his application to 
reopen a claim of service connection for a bilateral knee 
disability since the 1983 RO rating decision is not 
cumulative or redundant and must be considered to fairly 
decide the merits of the claim.

3.  The claim for service connection for a bilateral knee 
disability is not plausible.

4.  Injury or aggravation of an injury due to VA medical 
treatment involving carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
resulting in additional right shoulder, right hip, and 
bilateral knee disability is not demonstrated.

5. The veteran served for less than 90 days on active duty 
and was not discharged due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1983 RO rating decision that denied service 
connection for a bilateral knee disability is final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral knee 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim for service connection for a bilateral knee 
disability is not well-grounded.  38 U.S.C.A. § 5107.

4.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional right shoulder, right hip, 
and knee disability as a result of VA medical treatment is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran does not have basic eligibility to nonservice-
connected pension benefits.  38 U.S.C.A. § 1521 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen his claim of 
service connection for bilateral knee disability and whether 
he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
shoulder, right hip, and knees.  These matters are analyzed 
separately below.  

New and material evidence

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

At the time of the 1983 rating decision, the RO considered 
the service medical records, which showed on initial physical 
examination at entrance, a reported seven-year history of 
bilateral knee problems.  In a November 1970 medical board 
report, the examiner noted that the veteran did not meet the 
standards for enlistment.  Also noted is that his bilateral 
knee disability existed prior to entry and that such 
disability was not due to service or aggravated by service.  
The veteran was discharged for erroneous enlistment.

Since the last and final RO determination in 1983, the 
veteran has submitted VA outpatient records extending from 
November 1997 to April 1998 for treatment of bilateral knees.  
The Board notes that this evidence is new, in the sense that 
it was not before the RO in 1983.  However, there is nothing 
in those outpatient records to suggest that the veteran's 
treatment post-service of symptomatology associated with his 
knees coincides with his period of service.  Thus, in this 
sense, the evidence is not new and material evidence pursuant 
to 38 C.F.R. 3.156(a).  

Further, the veteran submitted a statement and treatment 
record dated May 1998 in which the examiner noted evidence of 
severe patellofemoral osteoarthritis and the presence of 
loose bodies within a Baker's cyst in the right popliteal 
fossa.  Also noted is the need for surgical procedures, to 
include bilateral knee replacement.  Nonetheless, clinical 
evidence submitted since the final decision in 1983 simply 
confirms that the veteran's bilateral knee disability 
continued to be evident years after service, and that his 
disability is still present today.  Overall, such evidence 
merely reiterates continuing symptoms associated with the 
bilateral knees and ensuing treatment, which is cumulative of 
evidence previously of record.  Thus, in this sense, such 
evidence is not new and material.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  

The veteran also provided evidence of receipt of Social 
Security benefits; however, there are no clinical records to 
suggest that his bilateral knee problems were incurred during 
or aggravated by service.  Also of record is an August 1998 
report by a private orthopedist.  When the veteran was 
examined, he gave a history of an inservice fall that 
resulted in knee pain. However, other than the veteran's 
contentions that his knee problems purportedly stemmed from a 
fall in service, there is nothing in those records or in the 
evidence otherwise to suggest that his post-service bilateral 
knee disability relates in anyway to his period of service.  
Therefore, the newly submitted evidence is not material in 
that it does not support bilateral knee disability coincident 
with the veteran's period of service.  

The veteran's personal testimony given during his 1999 
hearing is new.  Specifically, the veteran testified that he 
had trick knees when he entered service, but that he was able 
to continue with his sports and activities.  Further, he 
stated that during basic training, he stepped in a hole and 
fell, which caused his knees to swell.  He reportedly went to 
sick bay where he stayed for two weeks.  The veteran 
testified that he was told about experimental surgery to 
replace his kneecaps.  One week later, he was discharged.  He 
further stated that he had surgery shortly after service and 
was told at that time he would have knee problems for the 
rest of his life.  The veteran's testimony also is material 
within the meaning of 38 C.F.R. § 3.156(a) as it contributes 
to a more complete picture of the circumstances surrounding 
the veteran's bilateral knee disability.  See Hodge, 155 F.3d 
at 1363.

That being said, the claim for service connection for a 
bilateral knee disability is not well-grounded as no medical 
opinion or other competent medical evidence has been 
submitted to establish that the bilateral knee pathology 
noted inservice represented aggravation of a pre-service 
condition or the onset of any current disability. If the only 
evidence on a medical issue is the testimony of a lay person, 
the claimant does not meet the burden imposed by section 
5107(a) and does not have a well-grounded claim. See 
Grottveit, 5 Vet.App. at 93. Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well-grounded claim. Moray v. Brown, 5 
Vet.App. 211, 214 (1993); Grottveit, 5 Vet.App. at 92. As the 
claim for service connection for a bilateral knee disability 
is not well-grounded, it must be denied. 

 
Compensation under 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151. Benefits for persons disabled by 
treatment or vocational rehabilitation; (a) Compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-- 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 
(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by VA. 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

For purposes of establishing a well-grounded claim under 
38 U.S.C.A. § 1151 (§ 1151), the requirements are as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

Prior to when the veteran filed his claim for compensation 
under § 1151, there was no requirement that the increased 
disability be caused by fault on the part of VA.  
Subsequently, § 1151 was amended to include a requirement of 
fault for claims filed on or after October 1, 1997.  See VA 
O.G.C. Prec. No. 40-97 (December 31, 1997).  In this case, 
the veteran filed his claim of entitlement to compensation 
benefits under § 1151 in April 1998; thus, here the amended 
provisions are applicable.  

Nonetheless, the burden rests with the veteran to submit 
cognizable evidence sufficient to justify a belief by a fair 
and impartial individual that his claim under the provisions 
of 38 U.S.C.A. § 1151 is plausible or capable of 
substantiation.  That is, the veteran must submit competent 
evidence that the asserted right shoulder, right hip, and 
knee disability occurred as a result of VA treatment.  38 
U.S.C.A. §§ 1151, 5107(a).

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the Board acknowledges the veteran's 
contentions that additional disability of his right shoulder, 
right hip, and both knees occurred when he fell on the steps, 
landing on his back at VA Medical Center in West Los Angeles 
where he was being treated for other disability.  
Nonetheless, in spite of the veteran's assertions, he has 
failed to establish a well-grounded claim.  

While the Board does not contest that the veteran fell while 
at the VA Medical Center, there is no evidence to demonstrate 
that additional disability developed as the result of VA 
hospitalization, medical or surgical treatment involving 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or the pursuit of a 
course of vocational rehabilitation as required by pertinent 
VA law. Therefore, in this respect, his claim is not 
plausible, and as such, is not well grounded.  38 U.S.C.A. 
§ 5107.

Although the Board considered and decided this claim on 
grounds different from those of the RO, which denied the 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 on the merits, the veteran has not been prejudiced by 
the decision.  This is because, in assuming that the claim 
was well grounded, the RO extended to the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
whether the veteran's claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to him.  The Court has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Eligibility for Nonservice-connected Pension Benefits

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct, pension at 
the prescribed rate. A veteran meets the service requirements 
of this section if such veteran served in the active 
military, naval, or air service - (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521.  In the present case, the 
veteran served for less than 90 days on active duty and was 
not discharged due to a service-connected disability.  
Accordingly, he lacks basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
bilateral knee disability is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional right shoulder, right hip, and bilateral knee 
disability as a result of injuries at VA Medical Center in 
1998 is denied.

Basic eligibility for nonservice-connected pension benefits 
is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



